Hall, J.
(dissenting in part and concurring in part). I agree with the trial court’s determination, that the portion of N. J. S. A. 45:14A-11 in question is unconstitutional as violative of equal protection and therefore dissent from the majority’s contrary conclusion. I concur, however, with the holding of the majority that this portion is not severable. My view consequently is that L. 1962, c. 109, N. J. S. A. 45:14A-1 et seq., must fall in its entirety and I would modify the trial court’s declaratory judgment accordingly.
For reversal — Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Schettino and Haneman — 6.
For modification — Justice Hall — 1.